United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2176
Issued: June 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 27, 2007 appellant filed a timely appeal from a July 5, 2007 decision of the
Office of Workers’ Compensation Programs’ hearing representative, who affirmed a January 19,
2007 decision denying modification of a loss of wage-earning capacity decision, and an
August 17, 2007 decision denying his request for further merit review. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501(d)(3), the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has established that modification of his wageearning capacity determination was warranted; and (2) whether the Office properly denied
appellant’s request for a merit review of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.1 By decision dated November 6, 2003,
the Board affirmed a March 20, 2003 wage-earning capacity determination based on appellant’s
1

Docket No. 03-1174 (issued November 6, 2003).

actual earnings in a limited-duty position. The Board vacated a May 22, 2002 decision denying
authorization for surgery for a four-level anterior cervical discetomy and fusion.2 The Board
found that there was a conflict in the medical opinion evidence between Dr. Faisal Albanna, a
Board-certified neurosurgeon, and Dr. Michael E. Chabot, a second opinion osteopath, on
whether the surgery was necessary. The facts and the history contained in the prior appeal are
incorporated by reference.
In September 22, 2005 treatment notes, Dr. Albanna diagnosed L3-4 and L5-S1 severe
disc degeneration, cervical spondylitic changes with osteophyte formation at C4-5, C5-6, C6-7
and L3-4 Grade 1 spondylolisthesis. A physical examination revealed decreased cervical and
lumbosacral spine range of motion and left upper extremity radicular pain and numbness.
Dr. Albanna stated that he was “concerned about [appellant’s] left upper extremity numbness,
continuing numbness, especially with movement of his head and pain.” He recommended that
an electromygraph, nerve conduction study and lumbar myelogram with computerized
tomography post myelogram be performed.
On October 19, 2005 appellant submitted a claim for compensation for the period
October 19 to 28, 2005. He also submitted an October 19, 2005 disability note by Dr. Albanna
which diagnosed cervical spondylosis and left carpal tunnel syndrome. Dr. Albanna indicated
that appellant was totally disabled until November 19, 2006 pending further evaluation.
By letter dated October 27, 2005, the Office informed appellant that the evidence was
insufficient to support his claim that he was totally disabled and advised him as to the evidence
required to support his claim.
In an October 19, 2005 treatment note, Dr. Albanna diagnosed cervical spondylosis,
spinal stenosis, disc degeneration and left carpal tunnel syndrome. Appellant presented with
complaints of pain in his lower back, neck, left trapezius, both lower extremities, left upper
extremity “and hand discomfort with inability to use the hand.”
In a letter dated November 7, 2005, appellant stated that he was not working due to
several work-related injuries and that he had developed left carpal tunnel syndrome.
On November 14, 2005 appellant filed a Form CA-7 claiming lost wages for the period
October 29 to November 11, 2005.

2

On July 22, 1998 appellant, then a 50-year-old elevator operator, sustained injury to his right shoulder while
pushing a BMC and wire cages on an elevator. The Office accepted the claim for a right rotator cuff tear and
authorized open compression and rotator cuff repair surgery, which was performed on August 25, 1998. On
April 28, 1999 appellant sustained injury to his right shoulder, left leg and back while pushing and pulling
containers of mail. The claim was accepted for lumbar spasms, L4-5 herniated disc and temporary aggravation of
cervical spondylosis. Subsequently, the Office accepted a consequential condition of depression. Appellant was off
work from April 28 to July 7, 1999 when he returned to a limited-duty job. The Office authorized L3-4
decompression and discetomy, which occurred on June 23, 2000.
He returned to work part time on
September 18, 2000. On March 30, 2001 the Office issued a schedule award for a 16 percent permanent impairment
of the right arm.

2

On November 8, 2005 Dr. Albanna stated a cervical myelogram revealed cervical
spondylosis due to osteophyte formation and a nerve conduction study showed left carpal tunnel
syndrome. He opined that, while appellant’s lower back and neck conditions were “probably
preexisting to any particular work-related injury,” these conditions had been aggravated by
appellant’s several years work as a dispatcher. Dr. Albanna opined appellant’s left carpal tunnel
syndrome had been caused and aggravated by the repetitive work he performed.
On November 28, 2005 appellant filed a claim for lost wages for the period November 12
to 25, 2005.
On October 26, 2005 appellant filed an occupational disease claim alleging that his left
carpal tunnel syndrome and cervical disc problems were due to the repetitive duties of his
limited-duty job.3
By decision dated November 29, 2005, the Office denied appellant’s claim for
compensation on and after October 19, 2005.
In letters dated December 5 and 13, 2005, appellant requested a review of the written
record by an Office hearing representative.4
On March 20, 2006 appellant filed a claim for a recurrence of total disability beginning
September 16, 2005 due to his accepted January 4, 1999 employment injury.
By decision dated April 25, 2006, the Office hearing representative set aside the
November 29, 2005 decision. She found the Office incorrectly identified the issue as whether
appellant had sustained a recurrence of disability when it should have adjudicated whether the
March 20, 2003 loss of wage-earning capacity decision should be modified.
In a March 30, 2006 disability note, Dr. Albanna indicated that appellant was totally
disabled until May 2, 2006 pending further evaluation. He diagnosed spondylosis anterior
cervical fusion and left carpal tunnel syndrome. On May 2, 2006 Dr. Albanna indicated that
appellant was totally disabled until June 13, 2006 pending further evaluation.
On July 10, 2006 Dr. Chabot, a second opinion osteopath, diagnosed right rotator cuff
repair and shoulder acromioclavicular joint degeneration, left shoulder weakness appearing to be
C5 neuropraxia, chronic back pain with degeneration, L5-S1 disc degeneration, L3-4 spinal
stenosis, status post L3-4 lumbar laminectomy. He concluded that appellant’s March 2006
cervical fusion was due to his advanced cervical spinal degenerative disease and was not caused
or aggravated by his employment duties. Dr. Chabot opined that appellant was capable of
working with restrictions. The restrictions included a sedentary position, no lifting more than 10
3

According to the Office decision dated January 19, 2007, the Office assigned this claim number 10-2048731.
The Office note the claim had been denied by decision dated February 27, 2006.
4

On December 5, 2005 appellant filed a claim for a schedule award. As there is no final Office decision his claim
for another schedule award, the Board does not have jurisdiction over this issue. 20 C.F.R. § 501.2(c); see Linda
Beale, 57 ECAB 429 (2006) (the Board’s jurisdiction extends only to a review of final decisions by the Office
issued within one year of the date of the filing of an appeal).

3

to 15 pounds with right upper extremity and no repetitive work at the shoulder height and above
with the left upper extremity. Dr. Chabot stated that, if appellant “wears headphones, he would
still be able to drive himself to work with an automatic and perform work duties with the right
upper extremity.” Any work duties requiring the “use of the left upper extremity should be
avoided until his left arm function returns.”
On October 31, 2006 the Office referred appellant to Dr. Charles I. Mannis, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Dr. Albanna and Dr. Chabot.
On November 10, 2006 the Office received medical reports dated October 1, 2005 to
October 11, 2006 from Dr. Albanna, who recommended neck surgery and noted appellant’s main
complaint was of left lower extremity pain. He diagnosed L3-4 and L5-S1 severe disc
degeneration, cervical spondylitic changes with osteophyte formation at C4-5, C5-6, C6-7 and
L3-4, Grade 1 spondylolisthesis based on diagnostic testing. Dr. Albanna, in a July 25, 2006
report, noted appellant’s complaints of neck stiffness and left upper extremity weakness.
Diagnostic testing revealed disc degeneration at L3-4, L4-5 and L5-S1, severe spinal stenosis
and L3-4 spondylolisthesis. On August 30, 2006 Dr. Albanna reported that appellant had
complaints of low back pain and left upper and lower extremity weakness. Based on diagnostic
testing, he diagnosed disc degeneration at L3-4, L4-5 and L5-S1, severe spinal stenosis and L3-4
spondylolisthesis. Dr. Albanna noted that appellant wanted to return to work with lifting up to
10 pounds, no use of the left upper extremity two hours sitting and using a headset. On
October 11, 2006 he diagnosed lumbar spinal stenosis, spondylosis and S/P cervical fusion and
would be off work until approval of surgery.
On December 11, 2006 Dr. Mannis reviewed the medical evidence, statement of accepted
facts and provided findings on physical examination. He diagnosed status post right rotator cuff
repair with right shoulder pain, probably left upper extremity radiculopathy, status post left
carpal tunnel syndrome, lumbar degenerative disc disease with previous lumbar laminectomy
and status post cervical fusion. A physical examination revealed “mild restriction of cervical
motion in all planes,” mild cervical crepitus with motion, very mild right shoulder restriction of
motion, right shoulder mild crepitus, “significant restriction of lumbar motion” with flexion of
60 degrees, extension of 30 to 35 degrees, and side-bending of 30 degrees and hypoactive lower
extremities reflexes. Dr. Mannis stated:
“It is my opinion that the right shoulder and lower back injuries are definitively
related to the work-related incident. It is my opinion that the cervical complaints
offered are due to degenerative disc disease. It is my opinion that there has been
some permanent aggravation of these complaints due to the repetitive nature
[appellant]’s work and it is also my opinion that the development of the left carpal
tunnel syndrome is likely due to repetitive movement and related to his work
activities.
“It is noted during my examination that there are subjective complaints, however
a significant number of objective findings are noted as well. It is my opinion
however that [appellant] would be able to function in a sedentary capacity should
he so desire. Limited lifting at or above shoulder level with the right upper

4

extremity and limited repetitive use of the left upper extremity should also be
advised. No repetitive bending or prolonged standing or walking should be
carried out as well. It is also my opinion that the cervical fusion was medically
necessary and as mentioned causally related to the aggravation of the preexistent
cervical degenerative disc disease.”
By decision dated January 19, 2007, the Office denied modification of the March 20,
2003 loss of wage-earning capacity decision.
On February 5, 2007 appellant requested a review of the written record by an Office
hearing representative.
By decision dated July 5, 2007, an Office hearing representative affirmed the January 19,
2007 decision denying modification of the March 20, 2003 loss of wage-earning capacity
decision. In reaching this determination, the Office hearing representative relied upon the
opinion of Dr. Mannis, the impartial medical examiner.
By letter dated August 6, 2007, appellant requested reconsideration. He alleged that he
did not have carpal tunnel syndrome when he accepted the limited-duty position on
November 25, 2002.
By decision dated August 17, 2007, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that his request neither raised
substantial legal questions nor included new and relevant evidence and, thus, it was insufficient
to warrant review of its prior decision.5
LEGAL PRECEDENT -- ISSUE 1
The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.6 The procedure manual further indicates that,
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.7
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

5

The Board notes that, following the August 17, 2007 decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB 320 (2005).

5

rehabilitated or the original determination was, in fact, erroneous.8 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.9
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has established a material change in the nature of his
injury-related condition.
The Office accepted that appellant sustained a right shoulder injury as a result of his
accepted July 22, 1998 employment injury and lumbar spasms, L4-5 herniated disc, temporary
aggravation of cervical spondylosis and a consequential condition of depression as a result of his
accepted April 28, 1999 employment injury. In 2003, it determined that his actual earnings in
the permanent limited-duty position fairly and reasonably represented his wage-earning capacity.
The Office properly referred appellant to Dr. Mannis, a Board-certified orthopedic
surgeon, to resolve the conflict in the medical opinion evidence between appellant’s treating
physician, Dr. Albanna, and the Office referral physician, Dr. Chabot, on the issues of
appellant’s ability to work and whether the March 2006 surgery was necessary and causally
related to his accepted employment conditions. Dr. Mannis opined that appellant’s lower back
injuries, right shoulder and left carpal tunnel syndrome were employment related and that his
cervical degenerative disc disease had been aggravated by his employment duties. He also
concluded that the March 2006 surgery was necessary and causally related to appellant’s
employment injuries. Dr. Mannis opined that appellant had developed left carpal tunnel
syndrome and sustained an aggravation of his cervical degenerative disc disease as a result of his
employment duties, supporting that appellant’s medical condition had worsened. With respect to
appellant’s ability to work, he indicated that appellant was capable of working with restrictions
which included limited right upper extremity lifting at shoulder level or above, limited left upper
extremity repetitive use, no prolonged standing or walking and no repetitive bending.
Appellant’s restrictions identified by Dr. Mannis are more restrictive than those set forth in
appellant’s limited-duty position as Dr. Mannis provided restrictions on the use of appellant’s
right and left upper extremities and no prolonged standing, lifting or repetitive bending. The
Board finds that Dr. Mannis’ report constitutes the special weight of the medical evidence and
establishes that appellant sustained a material change in his employment-related condition.11

8

Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000).

9

Harley Sims, Jr., supra note 7; Stanley B. Plotkin, supra note 8.

10

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

11

In view of the disposition of the first issue, the Board finds that it is unnecessary to address the second issue in
this case.

6

CONCLUSION
The Board finds that appellant established a material change in his accepted condition
such that modification of the March 20, 2003 wage-earning capacity was warranted.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 17 and July 5, 2007 are reversed.
Issued: June 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

